


Exhibit 10.2


THIS FIRST REPLACEMENT REVOLVING LINE OF CREDIT NOTE IS GIVEN IN REPLACEMENT OF
AND SUBSTITUTES FOR THAT CERTAIN REVOLVING LINE OF CREDIT NOTE GIVEN BY BORROWER
TO BANK ON OR ABOUT AUGUST 19, 2009 IN THE ORIGINAL PRINCIPAL AMOUNT OF
$20,000,000.00, AS THE SAME HAS BEEN AMENDED AND MODIFIED.


FIRST REPLACEMENT REVOLVING LINE OF CREDIT NOTE


$30,000,000.00    Spokane, Washington
September 3, 2014


FOR VALUE RECEIVED, the undersigned, KEY TRONIC CORPORATION, a Washington
corporation ("Borrower"), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank") at its office at 601 West 1st Avenue, Suite 900,
Spokane, Washington 99201, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Thirty Million and 00/100 Dollars
($30,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.


1.
DEFINITIONS:



As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this First Replacement Revolving Line of
Credit Note ("Note") shall have the meaning set forth at the place defined:
    
(a)    "Fixed Rate Margin" means the LIBOR Spread for the applicable interest
rate tier as determined in accordance with the following schedule (the "Rate
Matrix"):


 
Cash Flow Leverage Ratio
LIBOR Spread
Tier 1
< 1.00X
1.75%
Tier 2
1.01X to 2.00X
2.00%
Tier 3
>2.00%
2.25%



Whether Borrower has met the required Cash Flow Leverage Ratio to qualify for
the Libor Spread under Tier 1, Tier 2 or Tier 3 shall be determined by reference
to Section 4.9(a) of the Amended and Restated Credit Agreement between Borrower
and Bank dated as of September 3, 2014, as amended from time to time (the
"Credit Agreement"). The applicable LIBOR spread will be determined 45 days
after the end of each calendar quarter.


(b)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to such LIBOR Period as reported
on Reuters Screen LIBOR01 page (or any successor page) at approximately 11:00
a.m., London time, two London Business Days prior to the first day of such LIBOR
Period (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).


    



--------------------------------------------------------------------------------




(c)    "LIBOR Period" means a period commencing on a New York Business Day and
continuing for one month, three months and six months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to LIBOR; provided however, that
(i) no LIBOR Period may be selected for a principal amount less than Five
Hundred Thousand and 00/100 Dollars ($500,000.00), (ii) if the day after the end
of any LIBOR Period is not a New York Business Day (so that a new LIBOR Period
could not be selected by Borrower to start on such day), then such LIBOR Period
shall continue up to, but shall not include, the next New York Business Day
after the end of such LIBOR Period, unless the result of such extension would be
to cause any immediately following LIBOR Period to begin in the next calendar
month in which event the LIBOR Period shall continue up to, but shall not
include, the New York Business Day immediately preceding the last day of such
LIBOR Period, and (iii) no LIBOR Period shall extend beyond the scheduled
maturity date hereof.


(d)    "London Business Day" means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.


(e)    "New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.


(f)    "Prime Rate" means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank's base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.


(g)    "State Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


2.
INTEREST:



(a)     Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) as
follows as selected by Borrower: (i) at a fluctuating rate per annum of zero
percent (0%) above the Prime Rate, adjusted daily, or (ii) at the LIBOR rate
then in effect, plus the LIBOR Spread as determined by the Rate Matrix adjusted
at the end of the applicable LIBOR Period. When interest is determined in
relation to the Prime Rate, each change in the rate of interest hereunder shall
become effective on the date each Prime Rate change is announced within Bank.
With respect to each LIBOR selection option selected hereunder, Bank is hereby
authorized to note the date, principal amount, interest rate and LIBOR Period
applicable thereto and any payments made thereon on Bank's books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted.


(b)     Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR, it may be continued by Borrower at the end of
the LIBOR Period applicable thereto so that all or a portion thereof bears
interest determined in relation to the Prime Rate or to LIBOR for a new LIBOR
Period designated by Borrower, (ii) at any time any portion of this Note bears
interest determined in relation to the Prime Rate, Borrower may convert all or a
portion thereof so that it bears interest determined in relation to LIBOR for a
LIBOR Period designated by Borrower, and (iii) at the time an advance is made
hereunder, Borrower may choose to have all or a portion thereof bear interest
determined in relation to the Prime Rate or to LIBOR for a LIBOR Period
designated by Borrower.





--------------------------------------------------------------------------------




To select a LIBOR interest rate option hereunder, Borrower shall give Bank
notice thereof that is received by Bank prior to 11:00 a.m. Washington time on a
State Business Day at least two State Business Days prior to the first day of
the LIBOR Period, or at a later time during such State Business Day if Bank, at
its sole discretion, accepts Borrower’s notice and quotes a fixed rate to
Borrower. Such notice shall specify: (A) the interest rate option selected by
Borrower, (B) the principal amount subject thereto, and (C) for each LIBOR
selection, the length of the applicable LIBOR Period. If Bank has not received
such notice in accordance with the foregoing before an advance is made hereunder
or before the end of any LIBOR Period, Borrower shall be deemed to have made a
Prime Rate interest selection for such advance or the principal amount to which
such LIBOR Period applied. Any such notice may be given by telephone (or such
other electronic method as Bank may permit) so long as it is given in accordance
with the foregoing and, with respect to each LIBOR selection, if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three State Business Days after such notice is given. Borrower shall reimburse
Bank immediately upon demand for any loss or expense (including any loss or
expense incurred by reason of the liquidation or redeployment of funds obtained
to fund or maintain a LIBOR borrowing) incurred by Bank as a result of the
failure of Borrower to accept or complete a LIBOR borrowing hereunder after
making a request therefor. Any reasonable determination of such amounts by Bank
shall be conclusive and binding upon Borrower.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(d)    Payment of Interest. When a Prime Rate is selected, interest accrued on
this Note shall be payable commencing on October 1, 2014, and on the first day
of each month thereafter. When a one (1) or three (3) month Fixed Rate Term is
selected, interest shall be payable at the end of each applicable Fixed Rate
Term. When a six (6) month Fixed Rate Term is selected, interest shall be
payable on the first State Business Day that is three (3) months after the
selection of such six (6) month Fixed Rate Term and on the last day of such six
(6) month Fixed Rate Term.


(e)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


3.
BORROWING AND REPAYMENT:



(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on August 31, 2019.


    



--------------------------------------------------------------------------------




(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
Gwen Nyberg, Penny Sol or Ron Klawitter, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (ii) any person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.


(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest LIBOR Period first.


4.
PREPAYMENT:



(a)    Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.


(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00); provided
however, that if the outstanding principal balance of such portion of this Note
is less than said amount, the minimum prepayment amount shall be the entire
outstanding principal balance thereof. In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of this Note shall become
due and payable at any time prior to the last day of the LIBOR Period applicable
thereto by acceleration or otherwise, Borrower shall pay to Bank immediately
upon demand a fee which is the sum of the discounted monthly differences for
each month from the month of prepayment through the month in which such LIBOR
Period matures, calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum four percent (4.0%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).


5.
EVENTS OF DEFAULT:



An Event of Default shall have the meaning set forth in Section 6.1 of the
Credit Agreement.    





--------------------------------------------------------------------------------




6.
MISCELLANEOUS:



(a)    Remedies. Upon [the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, or upon] the occurrence of
any Event of Default, the holder of this Note, at the holder's option, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note, and the prosecution or defense of any
action in any way related to this Note, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Washington.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


KEY TRONIC CORPORATION




By:      /s/ Ronald F. Klawitter            
Its:      CFO                    



